 

Exhibit 10.24

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

EXTENDED DEVELOPMENT CENTER AGREEMENT

 

This Agreement is made this 29th day of August, 2002 (“Effective Date”), between
APAR Infotech Corporation, located at 160 Technology Drive, Canonsburg, PA 15317
(hereinafter “APAR”) and Portal Software, Inc., located at 10200 S. De Anza
Boulevard, Cupertino, CA 95014 (hereinafter “PORTAL”).

 

WHEREAS APAR is in the business of building, operating and transferring offshore
‘software design, development, maintenance and support centers’, and providing
other technical consulting services; and

 

WHEREAS PORTAL desires to use the technical and consulting expertise and
services for the benefit of PORTAL, and APAR agrees to supply such services,
specifically the creation, operation and potential transfer of PORTAL’s offshore
Extended Development Center (“Portal-India-EDC”), to be located in India.

 

Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:

 

1.    Term. This Agreement shall be effective upon its execution by both parties
and shall remain in effect for five (5) years (“Term”) or until terminated by
either party as provided below or if PORTAL exercises the Buy Out/Transfer Price
Option in Section 13 below. The parties agree that the Portal-India-EDC is
expected to be a multi-year commitment between PORTAL and APAR. The parties may
renew this Agreement at the end of the Term by mutual written agreement of the
parties and for a period of time to be agreed upon in writing by the parties.

 

2.    Intellectual Property. “Work Product” shall include, but not be limited
to, programs, source code, object code, benchmarks, designs, technical
architecture, specifications, documentation and all other technical information
created conceived, reduced to practice, authored, developed or delivered by APAR
or its employees, agents, consultants, contractors and representatives either
solely or jointly with others, during and in connection with the performance of
services under this Agreement with PORTAL. If any Work Product, patents,
inventions, trademarks, trade secrets or copyright material results from the
performance of the services hereunder, APAR agrees that such Work Product,
patents, inventions, trademarks, trade secrets and copyright material will be
PORTAL’s sole property. APAR and its employees and consultants shall cooperate
with PORTAL in a timely basis and execute, at PORTAL’s expense, all such
documents as may be necessary to confirm the assignment of all intellectual
property rights to PORTAL under this Section. Furthermore, APAR irrevocably
waives its moral rights in any Work Product created, conceived, authored,
reduced to practice, developed or delivered hereunder.

 

APAR agrees that it will not seek, and that it will require its employees,
agents, contractors and representatives not to seek patent, copyright,
trademark, trade secret, registered design or other protection for any rights in
any such inventions, Work Product, works of authorship, proprietary data or
other materials. APAR will not use, register or take other action with respect
to any name, logo, trademark, service mark, or other identifier used anywhere in
the world by PORTAL. APAR shall have no right to disclose or use any such
inventions, Work Product, works of authorship, proprietary data, or other
materials for any purpose whatsoever and shall not communicate to any third
party the nature of or details relating to such inventions, Work Product, works
of authorship, proprietary data or other materials. In the event that the Work
Product, patents, inventions, trademarks, trade secrets or copyright material
and any intellectual property rights thereto are not fully assignable or
transferable to PORTAL for any reason whatsoever, APAR hereby grants PORTAL an
exclusive, irrevocable, fully-paid, royalty-free, fully transferable, perpetual,
worldwide license in and to all such Work Product, patents, inventions,
trademarks, trade secrets or copyright material and any intellectual property
rights thereto.

 

PORTAL shall have the right to use the whole Work Product, any part of parts
thereof, or none of the Work Product, as it sees fit. PORTAL may alter the Work
Product, add to it, or combine it with any other



--------------------------------------------------------------------------------

Work Product, at its sole discretion. Notwithstanding the foregoing, all
original material submitted by APAR as part of the Work Product or as part of
the process of creating the Work Product, including but not limited to programs,
listings, printouts, documentation, notes, flow charts, and programming aids,
shall be the property of PORTAL whether or not PORTAL uses such material. No
rights are reserved by APAR.

 

APAR warrants and represents that it has or will have the right, through written
agreements with its employees and consultants, to secure for PORTAL the rights
called for in this Paragraph 2. APAR hereby represents and warrants to PORTAL
that PORTAL will receive good and valid title to all work product delivered by
APAR to PORTAL under this Agreement, free and clear of all encumbrances and
liens of any type. APAR represents and warrants to PORTAL that performance of
its services hereunder will not result in the breach or violation of any
contract, arrangement or understanding which APAR may have with any third party.

 

All titles, trademark symbols, copyright symbols and legends, and other
proprietary markings of PORTAL must be reproduced and affixed on every copy of
PORTAL-owned materials provided to or created by, APAR, including, but not
limited to software, documentation and Work Product and shall not be removed or
obliterated.

 

3.    Confidential Information. During the term of this Agreement, PORTAL may
communicate to APAR certain confidential information to enable APAR personnel to
render the services hereunder. “Confidential Information” means this Agreement,
and any and all software (whether in object code or source code), user
documentation, data, drawings, benchmark tests, specifications, training
materials, Documentation, release notes, trade secrets, logins, passwords, Work
Product, inventions, works of authorship and other access codes and also
includes any other information disclosed by one party to the other which is (i)
conspicuously marked “confidential” or “proprietary” if in tangible form, (ii)
identified as “confidential” or “proprietary” at the time of disclosure or (iii)
any other information that, when taking into consideration the circumstances
surrounding disclosure of the same, a reasonable person would determine to be of
a confidential or proprietary nature. APAR will (i) treat and obligate its
employees to treat such information as confidential; (ii) not disclose
Confidential Information to any person, firm or corporation, other than to the
extent required by law or to render the services hereunder; and (iii) only use
the Confidential Information for the performance of its obligations under this
Agreement. Confidential information does not include: (i) information obtained
through lawful means by APAR or any of its employees before the date of this
Agreement; (ii) information which is or becomes part of the public domain
through no fault of APAR; and (iii) information which is lawfully known to or
able to be ascertained, without use of or reference to the Confidential
Information, by, a non-party of ordinary skill in computer design and
programming. APAR may disclose PORTAL’s Confidential Information if required to
do so by a court or government agency, provided, however, that APAR will only
disclose such information to the extent required by such court or government
agency and will make commercially reasonable efforts to notify PORTAL prior to
making such disclosure. In the event of actual breach of the provisions of this
Paragraph 3, PORTAL will be entitled to seek immediate injunctive or other
equitable relief, without waiving any other rights or remedies available to it.
In the event of threatened breach of the provisions of this Paragraph 3, PORTAL
will be entitled to seek immediate injunctive or other equitable relief, without
waiving any other rights or remedies available to it, only if APAR has failed to
remedy the threatened breach within a reasonable period of time after receiving
notice from PORTAL of the threatened breach.

 

4.    Facilities, Scope and Services. The Portal-India-EDC shall be located at a
single APAR facility in Bangalore, India. PORTAL agrees that it will utilize and
APAR agrees to provide a minimum of *** qualified APAR resources in the
Portal-India-EDC from the inception of the EDC. If PORTAL does not utilize a
minimum of *** APAR resources, then APAR reserves the right to revise, with at
least 30 days prior written notice to PORTAL, the rates set forth in Paragraph
10 below that would be in effect during the

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

period that Portal is utilizing less than *** APAR resources. Notwithstanding
the foregoing, APAR will not revise the rates within the first 60 days.

 

In addition, PORTAL intends to relocate approximately *** current PORTAL
Employees to India to manage and work as part of the Portal-India-EDC Team.
These employees will be employees of PORTAL, Portal Information Technology India
Private Limited (“PITI”) and/or one or more other subsidiaries of PORTAL
(collectively “PORTAL Employees”) and shall not be employees of APAR. PITI and
any other subsidiaries of PORTAL located in India are collectively referred to
herein as “Portal India”. These PORTAL Employees will also be located at the
same location as the Portal-India-EDC. With respect to these PORTAL Employees,
APAR will provide safe and adequate working space and facilities. The facilities
provided to PORTAL Employees shall be the same as those provided to any other
Portal-India-EDC employee, except for their Desktop/Notebook computer, which
shall be provided by PORTAL. At PORTAL’s option, APAR can procure
Desktop/Notebook computers for Portal Employees and charge the costs to PORTAL.

 

APAR will charge PORTAL on a monthly basis for the total space utilized by these
PORTAL Employees at APAR’s facilities on a fixed monthly rate of *** per square
foot of space. Such monthly charge includes utilities, furnishings, network
access and line bandwidth, telecommunications systems and server capacity.

 

Services.    APAR will provide software design, development, testing, support
and other technical consulting services (“Services”) to PORTAL under the terms
of this Agreement in the Portal-India-EDC as requested by PORTAL from time to
time in one or more statements of work, instructions, productivity level
requirements, project plans or project descriptions (collectively referred to
herein as the “Statements of Work”). APAR shall not subcontract any of its
obligations to perform Services hereunder without obtaining PORTAL’s prior
written consent. APAR represents and warrants that it will perform the Services
in accordance with the applicable Statement of Work and utilizing reasonable
care and skill in accordance and consistent with customary industry standards.

 

Backup.    APAR employees and consultants shall backup complete copies of all
Work Product completed and/or in progress on a daily basis from its computers to
both PORTAL-controlled computers and on to media, such that PORTAL shall have at
any time a complete, current and correct version of all Work Product. All media
shall be stored in fireproof, secured cabinets. APAR shall conduct monthly
surprise drills to restore data and to check the sanity and workability of such
backup processes. In addition, at PORTAL’s request in the event of geopolitical
unrest in Bangalore, APAR will make available a center in Mumbai, India,
operational within two weeks of PORTAL’s request and ***. At PORTAL’s request,
in the event of geopolitical unrest in India, APAR will make available its
Singapore Lab as an alternate EDC, operational within three weeks of PORTAL’s
request, and PORTAL shall pay to APAR any reasonable, actual travel and expenses
incurred provided that APAR provides to PORTAL all supporting documentation for
such travel and expenses in accordance with APAR’s travel and expense policy.

 

Nonconforming Services.    If PORTAL reasonably determines that the Services and
Work Product do not substantially conform to the terms of a written Statement of
Work, PORTAL will provide APAR with notice (“Notice of Noncompliance”)
describing in specific detail any and all items that were not satisfied by the
Services and Work Product. APAR shall have a reasonable period of time from
receipt of PORTAL’s Notice of Noncompliance (“Cure Period”), in consultation
with PORTAL, in which to cure the non-compliance(s) in question. Such
re-performed work shall be at APAR’s sole expense. If APAR fails to remedy the
non-compliance within the Cure Period, PORTAL may terminate this Agreement for
Cause effective immediately as set forth in Paragraph 9.2 below.

 

Review Meetings.    PORTAL and APAR shall also conduct periodic review meetings
at least on a bi-monthly basis, or more frequently as requested by PORTAL, to
discuss and assess the progress of the Services, productivity levels, and any
issues that either party may have with respect to the performance of such
Services and the Work Product delivered by APAR or the parties performance of
obligations under this Agreement.

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

5.    Insurance. Both parties shall ensure that its employees who perform
services under this Agreement are adequately covered by Workmen’s Compensation
insurance and other applicable insurance coverage in accordance with applicable
law. APAR shall, in respect of its duties under this Agreement, procure and
maintain adequate professional indemnity insurance. Such professional indemnity
insurance shall be obtained and maintained from a reputable insurance company.
APAR may arrange for the professional indemnity insurance to be provided as an
annual policy. If annual policies are utilized, upon PORTAL’s request, APAR
shall certify to PORTAL that it has renewed such policies and submitted payment
of the applicable premiums required to activate the policies.

 

6.    Assigned Employees. Neither APAR nor APAR’s Consultants shall be deemed
employees of PORTAL. APAR shall pay its employees and consultants in accordance
with the employment and/or consulting agreements in effect between APAR and such
employees and consultants. APAR shall be solely responsible for payment of
compensation and any other costs attendant to employment of APAR’s employees,
including any amounts that may be due as prevailing wages under applicable law
to APAR’s employees performing services under this Agreement, and for payment of
all worker’s compensation, disability benefits, and as well as for payment of
all withholding, social security, provident fund and other taxes and any other
costs on those of its employees who are engaged in the performance of services,
as may be required under applicable laws. APAR shall comply with all the
provisions of applicable law in respect of the service conditions of its
employees and will be responsible for breach if any committed by it in respect
thereof. APAR shall be responsible for ensuring that all appropriate visas are
obtained for its personnel as required by any applicable law or regulation. APAR
is fully responsible for the deduction of income tax and other statutory
contributions, and no liability will attach to PORTAL for any failure on the
part of APAR to do so. APAR warrants that it will assign only those employees
and consultants to perform the Services who are fit, qualified and competent to
perform such Services, and if an agreed Statement of Work requires a specific
competency or level of experience, that the employees and consultants shall have
that specific competency or level of experience.

 

PORTAL shall review the resumes of all APAR employees and consultants before any
such assignment and shall have the right to reject the assignment of any such
APAR employees and consultants for any reason. All APAR employees and
consultants will also be required to execute PORTAL’s confidentiality and
proprietary inventions agreements and any other agreements necessary to protect
PORTAL’s intellectual property rights. APAR may not reassign any APAR employees
in the Portal-India-EDC to any other company’s EDC for a minimum of three (3)
years from the date of the employee’s assignment to the Portal-India-EDC without
PORTAL’s prior written consent. For purposes of this Agreement, reassignment
shall not include resignations, discharges for willful misconduct or
terminations for cause. The parties agree that if PORTAL consents to a
reassignment, PORTAL will need a period of time to transfer knowledge to and
train a replacement. Accordingly, APAR agrees to provide such replacement
employee *** to PORTAL for a period of 90 days or the actual number of days
required by PORTAL to transfer knowledge to and train such replacement,
whichever is less.

 

In addition, PORTAL may at any time and for reasonable performance, misconduct
or insubordination reasons submit a request to APAR’s Project Manager for the
Portal-India-EDC to replace an employee or consultant assigned to the
Portal-India-EDC. APAR shall have a period of two weeks from the date of
submission of such request to remedy the issues related to such employee. PORTAL
may reject the remedy proposed by APAR with respect to such employee and require
APAR to instead provide a replacement employee, in which case, APAR shall
provide a qualified replacement employee or consultant within 24 hours from the
date of such request by PORTAL, or such mutually agreed upon a time frame, not
to exceed two weeks. PORTAL may not unreasonably reject the remedy proposed by
APAR with respect to an employee. APAR will not charge PORTAL any fee with
respect to the employee that is requested to be replaced, for the time period
commencing from the date of submission of the request to replace the employee
until the remedy is complete or the end of the two week remedy period (whichever
is earlier), or, if remedy is not possible, the remedy fails to resolve the
issues, or the remedy is reasonably rejected by

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

PORTAL, until the date the replacement employee is provided to PORTAL. In any
event, if the employee whose replacement is requested poses a danger to PORTAL
Employees or APAR Employees or to either party’s property, then APAR shall
immediately remove such employee from the Portal-India-EDC.

 

7.    Liability.

 

a. Liability of APAR and its Employees. Except with respect to acts of personal
injury to any PORTAL Employee resulting from the gross negligence or willful
misconduct of APAR or APAR’s employees and/or consultants (references to APAR
Employees includes its officers, directors, employees and consultants), gross
negligence, willful misconduct, fraud and/or breach of Paragraphs 2
(Intellectual Property) and 3 (Confidential Information) by APAR and its
employees, PORTAL expressly agrees that the liability of APAR and its employees
to PORTAL shall not exceed $1,000,000 USD. APAR shall not be liable to PORTAL
and/or its employees for lost profit or other financial loss to PORTAL of any
type or description, including special or consequential damages which may be
caused directly or indirectly by any time delays, inadequacy of any of the
services provided by APAR, or any deficiency or defect regarding such services.
PORTAL agrees that it will irrespective of any such claim, loss, damage or
expense, continue to pay all monthly charges and other sums as may come due to
APAR during the term of this Agreement, except for any sums which are the
subject of a good faith dispute as described in Paragraph 11 below.

 

b. Liability of PORTAL and its employees. In no event shall PORTAL be liable to
APAR and its employees for any indirect, incidental, special or consequential
damages or damages for loss of revenues or profits, loss of use, business
interruption, loss of data, whether in an action in contract or tort, even if
PORTAL has been advised of the possibility of such damages. Each party agrees to
take reasonable action to mitigate its damages. The liability of PORTAL and its
officers, directors, employees, agents and consultants for any damages under
this Agreement shall not exceed an amount equal to $1,000,000 USD.

 

8.    Non-Solicitation and Non-Competition. During the term of this Agreement
and for one year following its termination for any reason, APAR agrees not to
directly or indirectly solicit the employment or retention of any of PORTAL
Employees or third party providing services to or for the benefit of PORTAL at
the Portal-India-EDC, without PORTAL’s prior written consent.

 

During the term of this Agreement and for one year following its termination for
any reason, PORTAL shall not hire or offer any employment or other form of
services, directly or indirectly, either alone or through affiliates to any
employees or consultant of APAR without APAR’s prior written consent.
Notwithstanding the foregoing, this Paragraph 8 shall not apply in the event of
(i) employment by PORTAL or Portal India of any former APAR employee or
consultant more than one year after the date the employee discontinued
employment with APAR or (ii) a transfer of the Portal-India-EDC to PORTAL, as
more fully described below in Paragraph 13. PORTAL or Portal India may employ
any former APAR employee or consultant within one year after the date the
employee discontinued employment with APAR, with APAR’s prior written consent,
which will not be unreasonably withheld or delayed.

 

APAR agrees that for the period of this Agreement and for one (1) year
thereafter, it and its employees and consultants performing work hereunder will
not directly or indirectly represent, be employed by, consult for or otherwise
be associated with any other supplier of billing or customer management software
that is a competitor of PORTAL in the same capacity for which APAR is providing
services under this Agreement. A list of such competitors is attached hereto as
Schedule 1, which list may be amended by PORTAL from time-to-time with notice to
APAR. Competitors shall include any successors or assigns to the competitors
listed on Schedule 1 to the extent they are suppliers of billing or customer
management software.



--------------------------------------------------------------------------------

 

9.    Ramp-Down; Termination.

 

9.1    Termination Without Cause. Upon PORTAL’s request, provided with four (4)
weeks notice to APAR, APAR will ramp down the resources. Ramp-down shall not
exceed more than *** of the overall strength (APAR resources in the
Portal-India-EDC) in any calendar quarter. If PORTAL decides to terminate the
entire EDC at any time and without Cause (as set forth in Paragraph 9.2 below)
with written notice to APAR, PORTAL shall pay to APAR liquidated damages in an
amount equal to *** months of APAR billing (at the rate of the prior month’s
run-rate); other than the liquidated damages set forth in this sentence and
payment of any amounts owed to APAR for services rendered until the effective
date of termination, PORTAL shall have no further obligations to APAR.

 

9.2    Termination for Cause. PORTAL may also terminate this Agreement for
“Cause” effective immediately (a) if APAR breaches a material term of this
Agreement and fails to either cure such breach or reach agreement with PORTAL on
a plan of action by which to cure such breach, within sixty (60) calendar days
after receipt of written notice describing the breach in reasonable detail; (b)
if APAR goes into bankruptcy or voluntary or involuntary dissolution, is
declared insolvent, makes an assignment for the benefit of creditors, or suffers
the appointment of a receiver or trustee over all or substantially all of its
assets (except with respect to if APAR has filed for Chapter 11 reorganization
provided there is no material disruption in the services being provided by
APAR); (c) APAR is unable to provide adequate quality and quantities of
employees and consultants for the Portal-India-EDC in a reasonable period of
time not to exceed thirty (30) days from request by PORTAL for such resources,
unless a longer period of time is mutually agreed upon in writing; or (d)
commencing 3 months from the Effective Date, if during a period of 6 months,
more than *** of the APAR employees and/or consultants provided by APAR are
reasonably requested by PORTAL to be replaced. If PORTAL terminates this
Agreement for any of the reasons set forth in Paragraph 9.2 herein, then PORTAL
shall be permitted to hire APAR’s Portal-India-EDC employees and shall pay to
APAR liquidated damages in an amount with respect to each APAR Employee hired by
PORTAL upon such termination equal to *** months of APAR billing (at the prior
month’s rate) relating to that APAR employee.

 

9.3    Upon termination of this Agreement by APAR (as provided in Paragraph 11
below), by PORTAL with or without Cause, expiration of this Agreement and/or Buy
Out/Transfer of the Portal-India-EDC to PORTAL, APAR shall immediately cease all
use of PORTAL’s Confidential Information and/or Loaned Items provided hereunder.
Within 30 days after the date of termination or expiration of this Agreement,
APAR shall remove from its systems and facilities and return to PORTAL (i) all
PORTAL Confidential Information and any copies and extracts thereof, (ii) all
Loaned Items provided hereunder and (iii) all copies of PORTAL’s software
installed on any hardware equipment owned by APAR. Termination of this Agreement
for any reason whatsoever shall not relieve either party of its obligations
under Paragraphs 2, 3, 7, 8, 9, 15, and 20 which shall survive any termination
of expiration of this Agreement.

 

10.    Rates. The following rates shall apply to APAR’s services pursuant to
this Agreement; such rates are inclusive of any sales or other applicable taxes,
duties and the like:

 

Year 1: Sept. 1st 2002–August 31st 2003 — *** per-person-hour

Year 2: Sept. 1st 2003–August 31st 2004 — *** per-person-hour

Year 3: Sept. 1st 2004–August 31st 2005 — *** per-person-hour

Year 4: Sept. 1st 2005–August 31st 2006 — Maximum escalation of *** over past
year’s rate

Year 5: Sept. 1st 2006–August 31st 2007 — Maximum escalation of *** over past
year’s rate

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

11.    Payment Terms.

 

APAR will invoice PORTAL monthly for services provided and expenses incurred
under this Agreement through the date of such invoice. All invoices shall be
payable 30 days after the date of receipt of the invoice. Invoices unpaid by
PORTAL shall be subject to a 1.5% interest per month, which shall be added to
the fee due and owing to APAR.

 

In the event of non-payment by PORTAL of an invoice more than 60 days after the
payment due date (even where such non-payment occurs on account of PORTAL’s
bankruptcy or insolvency as applicable law permits), APAR may terminate this
contract immediately with written notice to PORTAL. In the event of such
termination, PORTAL hereby expressly waives any claim for damages on account of
such termination.

 

Fee Disputes. PORTAL will notify APAR in the event that PORTAL reasonably and in
good faith disputes any invoiced amount. PORTAL may withhold payment of the
disputed amount; provided, however, that (i) PORTAL will continue to pay
undisputed invoiced amounts in accordance with this Paragraph 11; and (ii) APAR
will continue to perform its obligations hereunder. No failure by PORTAL to
identify a disputed invoiced amount prior to payment of the invoiced amount will
limit or waive any of PORTAL’s rights or remedies with respect to that invoiced
amount, including PORTAL’s right to withhold the disputed amount from subsequent
payments. Unpaid invoiced amounts that are in dispute will not be a basis for
default.

 

12.    Infrastructure. APAR shall provide sufficient computer hardware to
perform the services required under this Agreement. Currently, APAR’s standard
hardware development configuration for a team of *** EDC professionals
(inclusive of all PORTAL Employees) is: (a) *** Sun 450 servers with one level
above base configuration (or their IBM/HP equivalent); and (b) *** Sun 250
servers with one level above base configuration (or their IBM/HP equivalent);
and (c) reasonably higher-end desktop/workstation configuration (one per APAR
employee). APAR will also provide a reasonable software/network configuration
for such set-up (from APAR’s Standard Software). This hardware and software
infrastructure shall be provided at no additional cost to PORTAL. As the number
of EDC professionals increases, APAR will increase the hardware development
configuration in a proportionate manner. For example, based on the current
standard configuration, a team of *** EDC professionals would be provided (a)
*** Sun 450 servers with one level above base configuration (or their IBM/HP
equivalent); and (b) *** Sun 250 servers with one level above base configuration
(or their IBM/HP equivalent); and (c) reasonably higher-end desktop/workstation
configuration (one per APAR employee). APAR may change the configuration
provided that it results in equal or better performance and computing capacity.

 

Loaning of Additional Hardware or Software. The parties agree that, should
additional hardware capacity, servers or software be required, such could be
provided on loan by PORTAL to Portal-India-EDC. APAR shall arrange and pay for
the shipment, handling, customs or other duties, insurance and/or transportation
of such additional capacity hardware, servers or software (“Loaned Items”) from
PORTAL’s Cupertino facility to the Portal-India-EDC.

 

PORTAL shall pay for all annual maintenance costs for any Loaned Items. During
the term of the Agreement, PORTAL retains all right, title, and ownership to the
Loaned Items. APAR understands that the Loaned Items are furnished “AS IS”,
without warranty of any kind, written, oral, express or implied, including but
not limited to any warranty of merchantability or fitness for a particular
purpose. PORTAL shall not be liable for direct, indirect, special, incidental or
consequential damages, whether based on contract, tort or any other legal
theory, arising out of APAR’s use of the Loaned Items. APAR understands that
some or all of the Loaned Items may not be new. APAR understands that some newly
manufactured Loaned Items may contain remanufactured parts equivalent to new.
APAR assumes all risk and responsibility for the Loaned Items until the
expiration of the term of the Loaner Agreement. APAR shall be liable for any
loss or damage to the Loaned Items for a value not to exceed the depreciated
value of such Loaned Items prorated over four (4) years.

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

PORTAL shall provide to APAR the environment of Distributed ClearCase Licenses
at no additional cost to APAR.

 

APAR shall provide a 256KBPS dedicated IPLC Link connection between Bangalore,
India and one PORTAL U.S. development office, *** to PORTAL.

 

13.    BOT Model; Transfer Pricing. The Portal-India-EDC shall be established on
the Build-Operate-Transfer (BOT) model of operation. PORTAL can exercise the
Transfer option at any time after [24] months. This means that, after completion
of [24] months of continuous operation of the EDC, PORTAL may initiate
discussions with APAR on the potential transfer of the Portal-India-EDC to
Portal-India. Such discussions shall include Apar’s Chief Executive Officer,
Development Organization, Finance Department, General Counsel, Human Resources
Department, and Administrative and Operations Offices.

 

It is estimated that the planning and preparation phase for the physical
transfer of the EDC assets (including people, facilities and infrastructure)
could require up to six (6) months to complete and that the actual physical
transfer of the EDC assets would begin immediately upon completion of the
planning and preparation phase. APAR and PORTAL will work jointly and each will
use its best efforts to complete the physical transfer of the EDC assets as soon
as possible following the exercise of the Transfer option, but in no event later
than one year from the date of exercise of the Transfer option. Notwithstanding
the foregoing, in the event the physical transfer is not complete within one
year from the date of the exercise of the Transfer option, APAR shall not be
held responsible for delays caused by events and/or circumstances that are
beyond APAR’s control, including but not limited to delays in required
governmental approvals, customs processing and real estate development.

 

The pricing structure of the Transfer Option shall be determined using one of
the two following options: (a) Physical Transfer (Buy Out) Option; or (b)
Transfer Pricing Option (managing the Center on ‘Cost plus management fees’).

 

(a)   Physical Transfer (Buy Out) Option

 

The pricing of such an option involves the following line items:

 

(i)    Live Business (EDC) Transfer Price: In order to compensate for the loss
of business inherent in the transfer of a live and running EDC, APAR will charge
*** of the annualized billing (Annualized Billing = *** the six months’ billing
preceding the date Portal gives notice of its exercise of the Transfer Option)
that was charged to PORTAL for the services provided by Portal-India-EDC
(excluding the fees paid under Paragraph 4 for facilities provided to PORTAL
Employees).

 

(ii)    Management Fees (Insurance for Successful transfer and management of all
regulatory/statutory/STP formalities): The success of the Transfer Phase is
dependent on the successful physical transfer of employees to PORTAL. APAR
warrants that there will not be any material loss of employee productivity due
to such transfer. In the event that one or more employees opts not to accept the
transfer, APAR will replace such employees at its own cost and will provide 8-12
weeks of overlap/education time *** to PORTAL. APAR will be required to invest a
significant amount of management time in pursuing the regulatory/statutory/STP
formalities and securing applicable clearances from respective governmental
bodies with respect to the transfer of employees. APAR will charge PORTAL ***
per transferred employee to cover these Management Fees. PORTAL shall have the
right, in its sole discretion, to select how many and which particular employees
it will transfer.

 

(iii)    Infrastructure Transfer Price: At the time of Transfer, if PORTAL
requests to purchase any hardware and software infrastructure from APAR, APAR
will calculate the remaining un-depreciated amount for the established hardware
and software infrastructure and will charge the same to PORTAL. Notwithstanding
the foregoing, APAR shall transfer the communications link to PORTAL *** to
PORTAL.

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

(iv)    Facilities Price: In a typical transfer case, PORTAL may prefer to
re-locate to its own facilities. In such a case, APAR will reclaim the
Portal-India-EDC facilities, will use such space for other projects, and will
not charge PORTAL. If desired, APAR will also assist PORTAL in searching for
alternate premises. Should PORTAL desire to continue in the same
premises/facilities (that of the ongoing EDC at APAR’s India facilities), APAR
will charge PORTAL the proportionate Lease/Rent for the premises with ***
additional charge as a Services Fee. If PORTAL continues to use any shared
services (e.g. security, administrative, etc.), APAR will charge PORTAL the
proportionate charges for such shared services. It is entirely PORTAL’s option
to remain or relocate from the then Portal-India-EDC location at the time of
Transfer.

 

(b)   Transfer Pricing Option

 

The ‘Transfer Pricing Option’ for the Transfer Phase offers PORTAL significant
cost savings. Under this option, APAR will share with PORTAL the direct,
associated costs of running the Portal-India-EDC. APAR will charge PORTAL the
sum of all costs on a monthly basis. In addition to these costs, APAR will
charge *** per employee per month as management fees for managing and running
the Portal-India-EDC. Such management fees cover the Human Resources, Finance,
Management, Quality and other functions that re required to ensure the
successful operation of the EDC.

 

14.    Employee Bench/Ramp Up. APAR agrees to reserve a bench of trained
employees equal to *** of the overall Portal-India-EDC employee base, not
including PORTAL-Employees, for use in the event of an urgently required
increase in the employee base or for attrition replacements (“Employee Bench”).
The Employee Bench will not be considered an active part of the employee
resource pool for purposes of determining Portal-India-EDC productivity.
Furthermore, APAR will not charge PORTAL for any employees who are part of the
Employee Bench until such an employee becomes an active Portal-India-EDC
employee. APAR shall have the right to replace employees in the Employee Bench
with other APAR employees with prior approval from PORTAL management.

 

Ramp Up. If PORTAL requests a ramp up in the number of APAR employees assigned
to the Portal-India-EDC, which number may or may not exceed the Employee Bench
defined above, then within two weeks from the date of submission of a work order
to APAR, or such longer period of time as mutually agreed upon (“Ramp Up
Deadline”), APAR shall use best efforts to provide to PORTAL up to *** APAR
employees for interview and approval by PORTAL, that meet the criteria provided
by PORTAL. APAR shall also provide, within such time frame, all relevant
information related to such employees, including without limitation, resumes and
references. . If APAR is unable to provide such APAR employees for interview and
approval by PORTAL within the Ramp Up Deadline, then once APAR employees are
actually selected by PORTAL for the Portal-India-EDC, APAR shall waive the fees
payable by PORTAL for such APAR employees for a time period equivalent to the
time period of delay that elapsed from the Ramp Up Deadline to the date the
employees were ultimately provided to PORTAL for interview and approval.

 

15.    Indemnity.  

 

15.1   Each party shall indemnify and hold harmless the other party and its
directors, officers, employees, agents and consultants (collectively “the
Indemnified Party”) from all claims and actions of any kind arising from or
incidental to material breach of this Agreement by such party, and its officers,
employees and representatives, and expenses incidental to such claims and
actions (including reasonable attorney’s fees), and shall assume without expense
to the Indemnified Party, the defense of any such claims or actions, except as
may be caused by the sole negligence or fault of such other party.

 

15.2  

Each party shall defend and indemnify the other party and its directors,
officers, employees, agents and consultants (collectively “the Indemnified
Party”) from and against any damages, losses, or expenses

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

(including, without limitation, reasonable attorneys’ fees), incurred as a
result of any third party claims to the extent such claim is based on the sole
negligence of the indemnifying party’s employees or agents directly caused
death, bodily injury or damage to tangible personal property.

 

15.3   The indemnifying party’s obligation to defend and indemnify is subject to
the indemnifying party being notified in writing of the proceeding or action and
given full authority, information and assistance for defense of such claim.

 

16.    APAR Employee Bonuses and Awards. APAR shall seek the advice and input of
PORTAL’s management personnel in determining any variable pay, bonuses, employee
stock options grants or any other awards to APAR employees working in the
Portal-India-EDC and shall consider in good faith that input and advice in
making their decision. Such advice and input from PORTAL (and grading if
required) will be based on PORTAL’s assessment on the level of performance of
the employee in the Portal-India-EDC. APAR shall notify PORTAL of any variable
pay, bonuses, stock options and other awards made to the APAR employees working
in the Portal-India-EDC.

 

17.    Managed Services provided by APAR. At PORTAL’s request, APAR shall
provide the managed services in the areas of payroll processing, relationship
management with the Income-Tax Provident Fund, Professional Taxation, Reserve
Bank of India and other regulatory authorities, assistance to PORTAL or Portal
India with respect to the PORTAL Employees in filing annual tax returns using
independent third party auditors and other areas as the parties may agree upon
in writing from time-to-time (“Managed Services”). PORTAL shall pay or cause
Portal India to pay to APAR a total fee of *** per month for the provision of
such Managed Services for *** PORTAL Employees. PORTAL will also reimburse or
cause Portal India to reimburse APAR for reasonable professional fees actually
paid by APAR to respective government, regulatory and auditing agencies, subject
to PORTAL’s prior authorization of such expenses and APAR providing PORTAL with
sufficient supporting documentation and receipts for such authorized
professional fees. Apar’s VP-Operations will be Portal-India management’s single
point of contact with APAR for all such matters.

 

APAR shall be responsible for informing PORTAL or Portal India of any compliance
requirements on the part of PORTAL or Portal India in respect of any applicable
labor regulations relating to this transaction and assist PORTAL and Portal
India in obtaining any required permissions from relevant authorities. APAR
shall indemnify and hold PORTAL, Portal India and their officers, directors,
employees, agents and consultants harmless in respect of any loss or damage
suffered by them due to enforcement of any labor regulation by the appropriate
authority in respect of which APAR had not adequately informed PORTAL or Portal
India of its compliance requirement.

 

18.    Force Majeure. Neither party undertakes any responsibility if it is
prevented from performing its obligation due to sickness, accident, death of its
employees or Consultants or any other cause beyond the control of such party.

 

19.    Assignment. APAR may not assign any part or whole of this Agreement or
any rights hereunder (by operation of law or otherwise), including by way of
merger, acquisition or sale of all or substantially all of the assets in one or
more related transactions, without the written permission of PORTAL. Any such
attempted assignment shall be void. This Agreement shall be binding upon and for
the benefit of the undersigned Parties, their successors, legal representatives
and permitted assigns.

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

20.    Dispute Resolution/Governing Law/Choice of Venue. In the event of a
dispute relating to the performance of this Agreement, the parties shall first
submit such dispute for discussion and resolution to their respective management
teams within the Portal-India-EDC. If the management teams of both parties
within the Portal-India-EDC are unable to resolve the dispute within ten (10)
days of submission, then the dispute shall be submitted for discussion and
resolution to PORTAL and APAR’s respective executive management teams at their
corporate headquarters. If the corporate executive management teams of each
party are unable to resolve the dispute within ten (10) days of submission, then
the parties may seek any available legal and equitable remedies. It is mutually
agreed that this Agreement shall be construed and interpreted according to the
laws of the state of California. It is further agreed that any lawsuit filed
concerning the enforcement or interpretation of this Agreement shall be brought
only in the state or federal courts, as applicable, located in Santa Clara
County, California. The prevailing party in any action to enforce this Agreement
will be entitled to recover its reasonable attorney’s fees and costs in
connection with such action.

 

21.    Waiver. The waiver of a breach of this Agreement or the failure of a
party to exercise any right under this Agreement shall in no event constitute a
waiver as to any other breach, whether similar or dissimilar in nature, or
prevent the exercise of any right under this Agreement.

 

22.    Entire Agreement. This Agreement and any Schedules attached hereto
represents the entire Agreement and supersedes any and all previous agreements
and understandings between the parties relating to the subject matter hereof,
and may be amended only in writing, signed by both parties.

 

23.    Notice. Any notice required or permitted under the terms of this
Agreement or required by law must be in writing and must be (a) delivered in
person, (b) sent by registered mail, return receipt requested, (c) sent by
overnight air courier, or (d) by facsimile, in each case forwarded to the
appropriate address set forth below. Either party may change its address for
notice by written notice to the other party. Notices will be considered to have
been given at the time of actual delivery in person, three (3) business days
after posting, or one (1) business day after (i) delivery to an overnight air
courier service or (ii) the moment of transmission by facsimile.

 

To:   PORTAL

Portal Software, Inc.

10200 S. De Anza Boulevard

Cupertino, CA 95014

Attn: Vice President Engineering and a copy to the General Counsel

Fax: 408-572-3418

 

To:   APAR

Apar Infotech Corporation

Attn: Senior Vice President, Consulting & Solutions

2001 Gateway Place

Suite 610 West

San Jose, CA 95110

Fax: 408-452-0299

 

With a copy to:

Apar Infotech Corporation

Attn: General Counsel

160 Technology Drive

Canonsburg, PA 15317

Fax: 724-745-6494



--------------------------------------------------------------------------------

 

24.    Severability. If any term, condition or provision in this Agreement is
found by a court of competent jurisdiction to be invalid, unlawful or
unenforceable to any extent, the parties shall endeavor in good faith to agree
to such amendments that will preserve, as far as possible, the intentions
expressed in this Agreement. If the parties fail to agree on such an amendment,
such invalid term, condition or provision will be severed from the remaining
terms, conditions and provisions, which will continue to be valid and
enforceable to the fullest extent permitted by law.

 

25.    Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which will be considered an original, but all of
which together will constitute one and the same instrument. The exchange of a
fully executed Agreement (in counterparts or otherwise) by fax shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

 

26.    Publicity. APAR may not engage in any public relations activities without
PORTAL’s prior written consent.

 

27.    Purchase Orders. No terms, provisions or conditions of any purchase
order, acknowledgement or other business form that Licensee may use in
connection with the acquisition or licensing of the Licensed Software will have
any effect on the rights, duties or obligations of the parties under, or
otherwise modify, this Agreement, regardless of any failure of PORTAL to object
to such terms, provisions, or conditions.

 

28.    Export Regulations. APAR acknowledges its obligations to control access
to technical data under the U.S. Export Laws and Regulations and agrees to
adhere to such laws and regulations with regard to any technical data received
under this Agreement.

 

29.    Adherence to Laws.

 

29.1    APAR agrees that in carrying out its duties and responsibilities under
this Agreement, it will neither undertake nor cause, nor permit to be
undertaken, any activity which either (i) is illegal under any laws, decrees,
rules or regulations in effect in the United States or applicable law or (ii)
would have the effect of causing PORTAL to be in violation of any laws, decrees,
rules or regulations in effect in the United States or applicable law.

 

29.2    APAR agrees that in connection with this Agreement or with any resultant
contract or subcontract, it will not, directly or indirectly, give, offer or
promise, or authorize to tolerate to be given, offered or promised, anything of
value to any entity or individual with the intent to (i) influence any act or
decision of such entity or individual, or (ii) induce such entity or individual
to use their influence to affect or influence any act or decision in order to
assist PORTAL in obtaining or retaining business, or in directing business to
any person.

 

29.3    APAR agrees to notify PORTAL immediately of any extortive solicitation,
demand or other request for anything of value, by or on behalf of any entity or
individual, relating to the subject matter of this Agreement.

 

30.    Security Regulations/Work Policy. APAR agrees that its employees and
consultants will comply with PORTAL’s security regulations in their activities
in connection with the performance of services hereunder. Unless otherwise
agreed to by both parties, APAR’s employees and consultants will observe the
working hours, working rules, and holiday schedules of PORTAL (which shall
comply with applicable law and customary practices in the location of the
Portal-India-EDC) during the performance of this Agreement.

 

31.    Relationship of the Parties. APAR in the performance the Services, is
acting as an independent contractor. Nothing in this Agreement shall be
construed to constitute the parties as partners, joint venturers, principal and
agent, or otherwise as participants in a joint undertaking, and nothing herein
shall authorize either party to enter into any contract or other binding
obligation on behalf of the other party hereto. For



--------------------------------------------------------------------------------

avoidance of doubt, APAR and its personnel shall not be entitled to seek
compensation, exercise any right or seek any benefits accruing to the regular
employees of PORTAL.

 

32.    Headings. The subject headings of this Agreement are included for
purposes of convenience only, and shall not affect the construction or
interpretation of any provision hereof.

 

33.    Setup and Commencement of Work. In the event that PORTAL’s Director of
Engineering, Vilas Madapurmath, fails to provide written certification/approval
of an initial group of *** APAR employees to work in the Portal-India-EDC on or
before October 7, 2002, PORTAL shall have the right to terminate this Agreement
with no further obligation by either party. Upon PORTAL’s provision of such
written certification/approval, or after October 17, 2002, whichever is earlier,
this Paragraph 33 of this Agreement shall become null and void by operation of
law, and the rest of this Agreement shall remain in full force and effect.

 

Prior to receiving PORTAL’s written certification/approval of the initial group
of APAR employees to work in the Portal-India-EDC, APAR will not acquire any
servers or enterprise software nor will it establish a communications link, as
described elsewhere in this Agreement, unless specifically required by PORTAL.
However, should PORTAL require APAR to acquire the above items and should PORTAL
subsequently terminate this Agreement pursuant to this Paragraph 33, then PORTAL
shall promptly and fully reimburse APAR for the actual costs of the above items
upon APAR’s provision of supporting documentation.

 

The termination provisions of this Paragraph 33 stand alone and shall not be
read in conjunction with the termination provisions set forth elsewhere in this
Agreement, including but not limited to those set forth in Paragraphs 9 and 13.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement, intending to be
legally bound, as of the day and year written above.

 

Accepted by:

  

Accepted by:

/s/    Steven I. Farbman

--------------------------------------------------------------------------------

  

/s/    Marc Aronson

--------------------------------------------------------------------------------

Name:

  

Steven I. Farbman

  

Name:

  

Marc Aronson

Title:

  

General Counsel

  

Title:

  

Sr. Vice President

Date:

  

8/30/02

  

Date:

  

8/30/02

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

For:

  

APAR Infotech Corporation

  

For:

  

For: Portal Software, Inc.

 

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

LIST OF PORTAL COMPETITORS

 

Ø   Amdocs

Ø   ADC

Ø   Convergys

Ø   CSG Systems

Ø   Asia Info

Ø   Teleknowledge

Ø   Digiquant

Ø   Apogee

Ø   HO Systems

Ø   Rate Integration

Ø   Metratech

Ø   Mind CTI

Ø   Intec

Ø   Schlumberger



--------------------------------------------------------------------------------

 

A TECHNICAL-SUPPORT SERVICES ADDENDUM (ADDENDUM A) TO

EXTENDED DEVELOPMENT CENTER AGREEMENT

 

This ‘Agreement-Addendum A’ (hereinafter “Addendum”) is made this 18th day of
February, 2003 (“Effective Date”), between APAR Infotech Corporation, located at
160 Technology Drive, Canonsburg, PA 15317 (hereinafter “APAR”) and Portal
Software, Inc., located at 10200 S. De Anza Boulevard, Cupertino, CA 95014
(hereinafter “PORTAL”), and is an addendum to the Extended Development Center
Agreement (“EDC Agreement: or “Agreement”) entered into by the parties on August
29, 2002.

 

WHEREAS PORTAL desires to use the Technical Support expertise and services for
the benefit of PORTAL, and APAR agrees to supply such support services.

 

Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:

 

DEFINITIONS:

All capitalized terms shall have the meaning set forth in the EDC Agreement or
as otherwise set forth herein.

 

“TECHNICAL SUPPORT” means the application support services provided under
Portal’s policies for PORTAL’s software products, all successor products and all
future Portal software products (hereinafter “PORTAL Products”) .

 

SERVICES: APAR agrees to provide to PORTAL and PORTAL agrees to accept from APAR
Technical Support services related to PORTAL Products as used by PORTAL
licensees (“Services”) in accordance with the terms and conditions of this
Addendum. The scope of Services and statement of work are defined in Appendix A
to this Addendum. PORTAL shall have the right to revise, amend, or modify the
scope of Services and statement of work at any time upon prior notice to and in
consultation with APAR.

 

If any services, functions or responsibilities not specifically described in
this Addendum, including, without limitation, its appendices, are required for
the proper performance and provision of the Services, they shall be deemed
implied by and included in the scope of the Services to the same extent and in
the same manner as if specifically described in this Addendum. Except as
otherwise expressly provided in this Addendum, Apar will be responsible for
providing the facilities, personnel, hardware and infrastructure (which shall
include one Solaris E250 server and one NT Server–Compaq Proliant) and all other
resources necessary to provide the Services to PORTAL. Apar shall ensure that
the infrastructure provided to PORTAL is proportionately increased as the number
of EDC personnel is increased in accordance with Section 12 of the EDC
Agreement.

 

Apar shall provide to PORTAL one workstation per Apar employee (whether by Dell®
or an equivalent manufacturer) that meets or exceeds the configurations set
forth on Appendix B. For each addition of *** people to the Portal-India-EDC,
Apar will incrementally increase the link capacity/bandwidth to meet the
connectivity needs. The parties will mutually agree upon the amount of the
capacity increase in such case. Further, upon the Effective Date of this
Agreement, Apar shall increase the link capacity/bandwidth to 512KBPS. Apar
shall maintain this level of capacity/bandwidth until the number of
Portal-India-EDC personnel reaches *** people.

 

Apar will invoice PORTAL for actual expenses incurred with respect to long
distance charges incurred by Apar when contacting PORTAL licensees in response
to Technical Support issues.

 

APAR personnel performing the Services set forth in this Addendum shall be bound
by, abide by and comply with the provisions of the EDC Agreement and in
particular, Sections (2) (Intellectual Property), (3) (Confidentiality) and 6
(Assigned Employees).

 

*** Confidential Treatment Requested

1



--------------------------------------------------------------------------------

 

QUANTITY: Apar agrees to supply to PORTAL *** TSE’s (Technical Support
Engineers), *** Senior Technical Support Engineer and *** Project Manager (PM)
personnel, the initial number engaged being *** personnel. PORTAL has no minimum
purchase obligations pursuant to this Addendum. PORTAL may, with thirty (30)
days prior written notice to Apar, increase or reduce its requirements for the
Services during the term of this Addendum. The parties will mutually discuss and
agree upon any necessary increases or decreases in the number of resources based
upon fluctuations in the number of PORTAL licensees and/or unique Service Level
requirements set forth in a licensee’s agreement.

 

QUALITY: Apar represents and warrants to PORTAL as follows:

 

The Services will be performed efficiently, in good faith and with the highest
level of professional skill and diligence, which level of skill and diligence
will be not less than a reasonable standard of care.

 

All Services will be performed in a manner that does not, and all goods and
intangible property with respect to the Services, if any, will not, infringe any
patent, trademark, copyright or other intellectual property right and will not
misappropriate any trade secret or other intellectual property right of any
third party.

 

Apar warrants that its Services will be performed consistent with generally
accepted industry standards.

 

SERVICE LEVELS: Performance standards for the Services are set forth in Appendix
C (Portal Technical Support Guidelines, Policies, and definitions hereinafter
called “Service Levels”). PORTAL reserves the right to amend its Technical
Support Guidelines, Policies and definitions at any time provided that Apar is
provided with a revised version. “Service Levels” shall also include any unique
support terms that PORTAL has agreed to with a specific licensee. PORTAL will
notify Apar regarding any PORTAL licensees who have agreements containing
Service Levels that are not consistent with Appendix C and will provide Apar
with the details of such Service Levels. With respect to certain licensees,
failure to meet the Service Levels will trigger an obligation to pay the
licensee liquidated damages penalties. PORTAL shall notify Apar regarding which
licensees have liquidated damages clauses in their agreements and the relevant
details of such agreements. With respect to failures to meet such Service
Levels, if such failure is solely due to an Apar employee’s acts or omissions,
then Apar agrees to be liable for the applicable liquidated damages penalty up
to a maximum amount equal to *** of the total fees paid by PORTAL to Apar under
this Addendum in the twelve (12) months preceding the date of the claim by a
licensee for payment of liquidated damages. Apar agrees to provide the Services
in a manner that meets or exceeds the Service Levels. Each calendar quarter,
PORTAL and Apar will review Apar’s performance pursuant to this Addendum. In the
event that Apar fails to meet or exceed the Service Levels PORTAL reserves the
right to terminate this Addendum for cause as set forth in Section 9.2 of the
EDC Agreement.

 

TERM: The term of the Addendum will begin on the Effective Date and will end
with the term of the EDC Agreement or until such time that PORTAL exercises its
Buy Out option under Section (13) or terminates the EDC Agreement per Section
(9) (Termination). . Notwithstanding the foregoing, PORTAL may terminate this
Addendum at any time during the term of this Addendum in accordance with Section
9 of the EDC Agreement.

 

PAYMENT FOR SERVICES: The compensation for the Services is set forth in Appendix
A to this Addendum.

 

PAYMENT TERMS: Payment terms will be as per Section (11) of the EDC Agreement to
which this is an Addendum.

 

FORCE MAJEURE: Fire, flood, epidemic or other causes beyond the reasonable
control of the parties which prevent either party from performing any obligation
hereunder or PORTAL from receiving or using the Services will suspend the
effected party’s obligation to perform such obligation (or receive or use the
Services, in the case of PORTAL) during the period required to remove such
cause. The party suffering such event will promptly notify the other party and
if the period of suspension lasts for longer than two weeks, then the
non-suffering party may at any time thereafter terminate all or any part of this
Addendum with immediate effect.

 

ADDENDUM PRECEDENCE: In the event of any conflict between this Addendum and any
purchase order form, site-level execution addendums or other addendums which may
be entered into by the parties and/or their affiliates

 

*** Confidential Treatment Requested

2



--------------------------------------------------------------------------------

governing the same matters set forth herein, this Addendum will take precedence,
unless such subsequent addendum specifically refers to this Addendum and
indicates that such subsequent addendum will take precedence over this Addendum.

 

SERVICE CHANGES: Apar will obtain PORTAL’s written consent prior to making any
significant changes to the manner in which the Services are provided to PORTAL.

 

The parties agree that, with the exception of the foregoing changes, all of the
terms and conditions of the EDC Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum A, intending to be
legally bound, as of the day and year written above.

 

 

Accepted by:

  

Accepted by:

/s/    Steven I. Farbman

--------------------------------------------------------------------------------

  

/s/    Marc Aronson

--------------------------------------------------------------------------------

Name:

  

Steven I. Farbman

  

Name:

  

Marc Aronson

Title:

  

General Counsel

  

Title:

  

Senior Vice President, Engineering

Date:

  

2/21/03

  

Date:

  

2/18/03

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

For:

  

APAR Infotech Corporation

  

For:

  

Portal Software, Inc.

 

 

 

    3



--------------------------------------------------------------------------------

 

Appendix A to Technical Support Services Addendum A to EDC Agreement

 

SCOPE OF SERVICES AND STATEMENT OF WORK

 

Engagement:

Portal Software, Inc. Extended Support Center at Bangalore-India (“ESC”).

 

Site/Work Location:

Apar (Bangalore-India)

 

--------------------------------------------------------------------------------

#

  

Role

  

Start Date

  

End

Date

  

Standard Billing

Rate/Hr/person *

--------------------------------------------------------------------------------

1

  

*** Technical Support Manager

  

01 Feb 2003

  

*GTC

  

***

--------------------------------------------------------------------------------

2

  

*** Senior Technical Support Engineers

  

01 Feb 2003

  

*GTC

  

***

--------------------------------------------------------------------------------

3

  

*** Technical Support Engineers

  

01 Feb 2003

  

*GTC

  

***

--------------------------------------------------------------------------------

 

  •   * GTC: Good till Cancelled. The ramp down of the team or termination
(cause or without cause) will follow Section 9 of the EDC Agreement between
Portal Software Inc. and Apar Infotech Corporation.

 

  •   * The rate that has been applied above is in accordance to the rate
structure agreed between Portal and Apar for Technical Support Manager/Senior
Technical Engineer and Technical Support Engineer as described below:

 

RATE MATRIX FOR EXTENDED SUPPORT CENTER

 

--------------------------------------------------------------------------------

Position

  

# of Years exp

    

Rate/Hr

--------------------------------------------------------------------------------

Manager

  

8+

    

***

--------------------------------------------------------------------------------

Senior Engineer

  

3-8

    

***

--------------------------------------------------------------------------------

Engineer

  

1-3

    

***

--------------------------------------------------------------------------------

 

  •   To highlight Apar’s commitment towards setting up Portal-India-ESC, Apar
will bear the charges (and will not charge Portal) for *** Technical Engineers
for the six week period commencing from 01 Feb 2003. However, any Travel &
Expenses for the associates traveling on-site will be charged to Portal

 

Scope of Services:

As per Portal Technical Support – Guidelines, Policies and Definition (Revised
Oct 2002) which may be amended by Portal from time to time.

 

 

Support shall only be provided to Portal customers having valid Support
contract.

 

Exclusions:

None. The ESC will provide worldwide support

 

 

*** Confidential Treatment Requested

4



--------------------------------------------------------------------------------

Travel and Expenses:

For pre-approved travel of Apar Employees to US/Other Countries, the Travel &
Expense would be charged on actuals as per mutually approved Travel & Expense
Policy.

 

Overtime Applicable:

Regular

 

Accounts Payable (Name):

Ms. Beverly Lund

 

Accounts Payable (Phone No):

(408) 572 3995    e-mail: blund@portal.com

 

Payment Terms:

Net 30 Days (A 1.0% monthly penalty will be applied past 30 days).

 

Additional Information:

This Statement of Work is made under and is subject to the terms and conditions
in the Extended Development Center Agreement and the Technical-Support Services
Addendum A to the Extended Development Center Agreement between Portal Software
Inc. and Apar Infotech Corporation.

 

 

Apar Infotech Corporation

  

Portal Software, Inc.

By:

  

/s/    Steven I. Farbman

  

By:

  

/s/    Marc Aronson

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  

Steven I. Farbman

  

Name:

  

Marc Aronson

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:

  

General Counsel

  

Title:

  

SVP Engineering

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Date:

  

2/21/03

  

Date:

  

2/18/03

    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

 

Appendix B to Technical Support Services Addendum A to EDC Agreement

 

Workstation Configuration

 





 

    

Date:

  

Tuesday,

December 17,

2002 12:43:12

AM CDT

              

Catalog Number:            

  

05 555

         

Dell Precision™

Workstation

450 Desktop:

  

Intel® Xeon™ Processor, 2.40GHz, 512K Cache

       

45D24

  

[221-1697]

2ND PROCESSOR

(Must match

speed selection

above):

  

Intel® Xeon™ Processor, 2.40GHz, 512K Cache

       

PR24

  

[311-2254]

Memory:

  

2GB,DDR266 SDRAM Memory,NECC (4 DIMMS)

       

2GN4

  

[311-2268]

Keyboard:

  

Entry Level, PS/2, No Hot Keys

       

E

  

[310-1609]

Monitor:

  

17 inch Dell (16.0 inch vis) M782 Flat Screen CRT Monitor

       

M782

  

[320-0173]

 

6



--------------------------------------------------------------------------------

Graphics Cards:

  

ATI, FIRE GL™ E1,64MB,2 VGA or 1 VGA and 1 DVI,(dual monitor capable)

       

ATI64

  

[320-0570]

First Hard Drive:

  

146GB Ultra 320 SCSI, 1 inch (10,000 rpm)

       

146S10

  

[340-7528]

Floppy Drive:

  

1.44MB FDD,Full-size,no-bezel,F3 bay-1ST SOURCE

       

3

  

[340-3736]

Operating System:

  

Microsoft®Windows® 2000 Professional (SP3) with Media using NTFS

       

W2K3

  

[420-1552]

Mouse:

  

PS/2,Dell, 2 button w/no scroll

       

WS

  

[310-8300]

CD-ROM, DVD, and Read-Write Devices:

  

48X/24X/48X IDE CD Read-Write

       

CDRW48

  

[313-1408]

SCSI/RAID:

  

U320 card w/on-board striping,internal

       

U320SI

  

[340-7538]

Hardware Support Services:

  

3Yr Parts + Onsite Labor (Next Business Day)

       

U3YOS

  

[900-8710]

[900-8712]

Installation Services:

  

No Installation

       

NOINSTL

  

[900-9987]

Power Protection:

  

Belkin Components Surgemaster Gold 9 outlet w/10ft cord

       

BELGOLD

  

[A0004763]

 

7